Citation Nr: 0015540	
Decision Date: 06/13/00    Archive Date: 06/22/00

DOCKET NO.  99 - 02 308	)	DATE	
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Whether the claim for waiver of recovery of an overpayment of 
improved disability pension benefits was timely filed.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel

INTRODUCTION

The veteran had active military service from January 1974 to 
January 1977.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 administrative 
decision by the Committee on Waivers and Compromises 
(Committee) at the Department of Veterans Affairs (VA) 
Manchester, New Hampshire Regional Office (RO).  The 
committee determined that the veteran had not filed a timely 
request for waiver of recovery of the overpayment of improved 
disability pension benefits in the calculated amount of 
$1,770.  

Information on file shows that, during pendency of this 
appeal, the RO has made efforts to recover a portion of the 
appellant's indebtedness.  In November 1998, $670 of this 
debt had been collected.  


FINDINGS OF FACT

1.  An overpayment of improved disability pension benefits in 
the amount of $1,770 was created in September 1997.

2.  VA's Debt Management Center sent a letter to the veteran 
on December 13, 1997, informing him of the overpayment in 
question and his right with respect to requesting a waiver of 
the resulting debt.  

3.  The veteran filed a request for waiver of the overpayment 
in July 1998, in excess of 180 days after notice of his 
indebtedness was sent to his last known address of record.  

4.  The veteran has submitted no evidence to indicate that 
there was a delay in his receipt of notification.


CONCLUSION OF LAW

The veteran did not timely apply for waiver of recovery of an 
overpayment of improved disability pension benefits in the 
amount of $1,770.  38 U.S.C.A. § 5302(a) (West 1991); 
38 C.F.R. § 1.963(b)(2) (1999).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

A request for waiver of an indebtedness other than for loan 
guaranty shall only be considered if made within 180 days 
following the date of a notice of indebtedness to the debtor.  
The 180-day period may be extended if the individual 
requesting waiver demonstrates that, as a result of an error 
by either VA or postal authorities, or due to other 
circumstances beyond the debtors control, that there was a 
delay in such individual's receipt of the notification of 
indebtedness beyond the time customarily required for mailing 
(and forwarding).  If the requester does substantiate that 
there was such a delay in the receipt of the notice of 
indebtedness, the 180-day period shall be computed from the 
date of the requester's actual receipt of the notice of 
indebtedness.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(b)(2) 
(1999).  

An overpayment of improved disability pension in the amount 
of $1,770 was created in September 1997 as the result of 
income received by the veteran as unemployment benefits from 
February 1994 to February 1995 which had not been reported to 
VA.  The record on appeal contains a copy of a letter from 
the VA's Debt Management Center (DMC) to the veteran dated on 
December 13, 1997, which informed him of the overpayment in 
question and of his rights with respect to requesting a 
waiver of the resulting debt.  The letter was addressed to 
the veteran at his rural route address in northern Maine.  
There is no return mail or other evidence to indicate that 
the veteran did not receive it.  The veteran does not contend 
that a mistake was made by either VA or postal authorities in 
the mailing of the notice letter and it is presumed that it 
was received.  See Mindenhall v. Brown, 7 Vet. App. 271 
(1994).  This finding is bolstered by the veteran's expressed 
acknowledgment that he received the letter on December 13, 
1997.  See VA Form 21-4138, dated September 27, 1998.  ("I 
received a notice of overpayment on December 13, 1997, for 
the amount of $1,770").  

Thereafter, the veteran filed a request for waiver of the 
overpayment in July 1998 which was denied by a decision of 
the Committee in September 1998 on the basis that the request 
was not timely filed pursuant to 38 C.F.R. § 1.963(b)(2).  
This request was clearly made in excess of 180 days after 
notice to the veteran of the existence of his indebtedness.  
Hence, he failed to file a timely request for waiver as 
authorized by law and applicable VA regulations.  

There is no evidence of any correspondence from the veteran, 
which could be construed as a request for waiver prior to his 
waiver request in July 1998.  Essentially, the Board finds 
that the request for waiver of recovery of an overpayment of 
improved disability pension benefits was not received within 
the 180-day time limit set forth in the regulation.  The 
United States Court of Appeals for Veterans Claims has held 
that, in cases such as this, where the law and not the 
evidence is dispositive, the appeal should be terminated 
because of the absence of legal merit or the lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  As the veteran did not file a timely claim 
for waiver of recovery of the overpayment on VA improved 
disability pension benefits in the amount of $1,770, the 
Board must deny his claim.  38 U.S.C.A. § 5302(a); 38 C.F.R. 
§ 1.963.  

The Board notes that the veteran received another 
notification letter, describing a higher overpayment, in 
January 1998, and that his request for waiver was within 180 
days of that letter.  The additional debt included in the 
second letter was in fact waived by the Committee, and is not 
at issue here.


ORDER

As the claim for waiver of recovery of an overpayment of 
improved disability pension benefits in the amount of $1,770 
was not timely filed, the appeal is denied.  


		
	J. E. Day
	Member, Board of Veterans' Appeals




 

